Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, fig 12-20 read in claims 1, 2, 4, 5, 6 and 8 in the reply filed on 08/20/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019, and 06/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al. (US PG Pub 2006/0028085).
	As to independent claim 1,Qu et al. teaches  An electric rotating machine comprising: a stator (162); and a rotor (110) that is rotatable about a rotational center, wherein the stator comprises:
a winding (170) having an annular shape with the rotational center; a first core (see annotated figure 2) that surrounds a part of the winding (170), and that has a pole face to which a magnetic flux is input in a first direction, and a pole face from which the 

    PNG
    media_image1.png
    534
    730
    media_image1.png
    Greyscale

As to claim 2/1, Qu et al. teahces wherein at least one of the first core and the second core(see annotated figure 2)  has an annular portion(see annotated figure 2), and a plurality of magnetic poles protruding from the annular portion as shown in figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085) as applied in claim 1 above, and further in view of Murakami (US PG Pub 2006/0284507).
As to claim 4/1, Qu et al. teaches wherein the rotor includes a plurality of magnets (112), but Qu et al. teaches the claimed limitation as discussed above except a plurality of cores that are arranged alternatingly in a circumferential direction of the rotational center.
However Murakami teaches a plurality of cores (31c) that are arranged alternatingly in a circumferential direction of the rotational center as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. by using a plurality of cores that are arranged alternatingly in a circumferential direction of the rotational center, as taught by Murakami, to provide an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.

As to claim 5/4, Qu et al. in view of Murakami teaches the claimed limitation as discussed above except wherein two magnets that are adjacent to each other with one core interposed there between are magnetized in opposite directions.
However Murakami teaches wherein two magnets (31a) that are adjacent to each other with one core interposed there between are magnetized in opposite directions as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. in view of Murakami by using two magnets that are adjacent to each other with one core interposed there between are magnetized in opposite directions, as taught by Murakami, to provide an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
As to claim 6/5, Qu et al. in view of Murakami teaches the claimed limitation as discussed above except wherein the magnets are magnetized in a circumferential direction of the rotational center.
Murakami teaches the magnets (31a) are magnetized in a circumferential direction of the rotational center as shown in figure 2, for the advantageous benefit of providing an axial air gap-type electric motor having a rotor structure in which eddy 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. in view of Murakami by using the magnets are magnetized in a circumferential direction of the rotational center, as taught by Murakami, to provide an axial air gap-type electric motor having a rotor structure in which eddy currents are prevented, and besides a reluctance torque can be used efficiently, and furthermore demagnetization is less liable to occur.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US PG Pub2006/0028085) and Murakami (US PG Pub 2006/0284507) as applied in claim 1 above, and further in view of Miller (6,531,799).
As to claim 8/1, Qu et al. in view of Murakami teaches the claimed limitation as discussed above except wherein the first core and the second core are a steel sheet wound in a circumferential direction of the rotational center.
However Miller teaches the first core (60) and the second core (62) are a steel sheet wound in a circumferential direction of the rotational center as shown in figure 1 and 2 and (see column 4, lines 56-58) (steel)), for the advantageous benefit of providing an electric machine which provides a relatively constant output power and/or voltage over a relatively wide range of operating speeds
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. in view of Murakami by using the first core and the second core are a steel sheet wound in a circumferential direction of the rotational center, as taught by Miller, to provide an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 10, 2021